Citation Nr: 1456803	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-16 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



REMAND

The Veteran served on active duty from August 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

As an initial matter, the May 2012 supplemental statement of the case notes that treatment records from the Miami VA Healthcare System, dated from March 2006 to November 2011, were reviewed; however, a review of the Veteran's Virtual VA file, the Veterans Benefits Management System paperless claims processing system and the physical claims file, reflects that the most recent VA treatment records associated with the record, located in Virtual VA, are dated February 2011.  This appears to be a date range of actual evidence rather than a date range of a records request.  All VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records dated from March 2011 to November 2011 are potentially probative and are deemed to be constructively of record, and because they are not currently available, they must be either physically or electronically obtained.  In addition, relevant ongoing medical records should be requested. 

Next, in the Veteran's June 2012 substantive appeal, he stated that he cannot obtain or retain any meaningful employment due to his PTSD.  The Veteran was last afforded a VA examination for his service-connected PTSD in May 2010, over four years ago.  At that time, the examiner stated that she would have to resort to speculation to determine the effect of the PTSD on employment.  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995). 

As the Board is remanding the higher disability evaluation claim for PTSD, the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  On remand, another opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disability has on his usual occupation and any resulting work problems.  

Accordingly, the case is REMANDED for the following actions:

1.  Physically or electronically obtain all outstanding VA treatment records dated since March 2011 from the Miami VA Healthcare System.  Any negative response should be in writing, and associated with the claims folder.

2.  Schedule the Veteran for another VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims file and electronic VA mental health treatment records should be reviewed in conjunction with the examination.  

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

The examiner should also specifically discuss the impact the Veteran's PTSD has on his ability to obtain and maintain substantially gainful employment without regard to age and non-service connected conditions, and with consideration of his education and vocational background.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

